August 22, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   CONSUMER COUNTY MUTUAL INSURANCE COMPANY, Appellant

NO. 14-13-00290-CV                          V.

                         VIRGINIA WINGO, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on September 28, 2012. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Consumer County Mutual Insurance Company.
      We further order this decision certified below for observance.